BY THE COUET.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action in the Common Pleas wherein Stefan Florescu was plaintiff and Eev. Octavian Muresan was defendant. It was sought to enjoin Muresan from conducting religious services in the Holy Trinity Church of the Greek Orthodox faith in the City of Youngstown. On Nov. 15, 1921, Muresan was duly elected minister of the church. On Oct. 2, 1922, a protest was signed demanding his resignation. On Aug. 22, 1922, Florescu and three others were appointed to bring this action. On Dec. 18, 1922, Muresan resigned as pastor. The congregation then advertised for a pastor. On Dec. 31, 1922, an election was held re-electing Muresan as pastor and the question here is whether that election was effective. The lower court rendered judgment for plaintiff. Muresan perfected an appeal. Held:
Civil courts may not interfere with ecclesiastical matters, because such matters must be settled in the tribunals of the church. But if the church authorities1 fail or refuse to act, then recourse will be allowed to the civil courts. Muresan as pastor is subject to the archbishop of Eoumania. The attempted re-election was not concurred in by the members of the congregation, as required by church rules, and the Archbishop of Eoumania has never recognized or approved the attempted re-election of Muresan. Dissension has arisen among the people of the congregation and it is apparent that Muresan has outlived his usefulness as pastor of this people. It is proper for the civil courts to intervene here. Judgment for plaintiff.